332 F.2d 283
Harry S. SHAPIRO, Trustee for Spring Valley Country Club,Inc., Appellant,v.Abe S. KAY et al., Appellees.
No. 9195.
United States Court of Appeals Fourth Circuit.
Argued Jan. 23, 1964.Decided May 18, 1964.

Eli Baer, Washington, D.C., for appellant.
Michael A. Schuchat, Washington, D.C., for appellee.
Before BRYAN, and BELL, Circuit Judges, and MICHIE, District Judge.
PER CURIAM:


1
This case involved nothing except certain questions of fact with respect to the validity of certain mortgages and whether or not, if valid, the total due on such mortgages exceeded the value of the property subject to the mortgages, thus justifying the decision of the Referee to abandon the properties and permit sale under the mortgages.  These factual questions were decided in the affirmative by the Referee and affirmed by the District Judge on petition for review.  The evidence is ample to support the findings and the decision of the Referee and the decision of the District Court is therefore:


2
Affirmed.